Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant has filed a declaration proposing a mechanism for the formation of compounds adhering to formula (2) derived from precursors of formula (3).  In view of this interpretation of the reaction and, in particular, an appreciation that compounds (2) represent a second product obtained by reacting starting materials (3) and (5), the enablement rejection is removed.
	Applicant has deleted mention of compounds (4) as a second permutation of the reactant that, together with compound (5) yields product (2).  Its employment had formed the basis for the Examiner’s rejection over Yamaguchi and Ogushi.  Insofar as that embodiment of the process is no longer encompassed within the scope of the claims, the prior art rejection is also withdrawn.
	An updated/modified survey of the prior art did not yield any additional diclosures more germane than those already or record.  Accordingly, claims 1-13 are deemed allowable.  Mitsch et al., U.S. Patent # 3810874 is cited as being of interest for also disclosing the amidation of perfluoropolyether compounds but does not render unpatentable the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 16, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765